IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ERNESTO SANTIAGO-ROBLES,

             Appellant,

 v.                                                       Case No. 5D15-4223

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 24, 2016

3.853 Appeal from the Circuit
Court for Orange County,
Wayne C. Wooten, Judge.

Ernesto Santiago-Robles, Clermont, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Affirmed without prejudice to appellant filing a facially sufficient, good faith motion.

PALMER, ORFINGER and EVANDER, JJ., concur.